UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4212



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEE A. NEWMAN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-03-118-SGW)


Submitted:   September 29, 2004           Decided:   October 27, 2004


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard L. Derrico, COPENHAVER, ELLETT, CORNELISON & DERRICO,
Roanoke, Virginia, for Appellant. John L. Brownlee, United States
Attorney, Donald R. Wolthuis, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lee A. Newman appeals from his conviction for possession

with intent to distribute heroin for which he received a 151-month

sentence.      Finding no error, we affirm.

            Newman’s sole contention on appeal is that the district

court erred in denying his motion to suppress evidence.                  Legal

conclusions underlying the denial of a motion to suppress are

reviewed de novo and factual findings are reviewed for clear error.

Ornelas   v.    United   States,   517   U.S.   690,    699   (1996);   United

States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).

            We have fully reviewed the materials submitted by the

parties, including the transcript of the suppression hearing and

the district court’s opinion, and find no error in the district

court’s   order    denying   Newman’s     motion   to   suppress   evidence.

Accordingly, we affirm.

            We grant Newman’s motion to file a supplemental pro se

brief and relevant materials.            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                   - 2 -